 1   INSTITUTE FOR JUSTICE                                      ROB BONTA
     KEITH E. DIGGS*                                            Attorney General of California
 2   PAUL V. AVELAR*                                            HEATHER B. HOESTEREY
     398 S. Mill Ave. #301                                      Supervising Deputy Attorney General
 3
     Tempe, AZ 85281                                            CHAD A. STEGEMAN (SBN 225745)
 4   Telephone: (480) 557-8300                                  P. PATTY LI (SBN 266937)
     kdiggs@ij.org                                              Deputy Attorneys General
 5   pavelar@ij.org                                             455 Golden Gate Avenue, Suite 11000
     *Admitted pro hac vice                                     San Francisco, CA 94102-7004
 6                                                              Telephone: (415) 510-3817
                                                                Patty.Li@doj.ca.gov
 7
     BENBROOK LAW GROUP, P.C.                                   Attorneys for Defendants
 8   BRADLEY A. BENBROOK (SBN 177786)
     STEPHEN M. DUVERNAY (SBN 250957)
 9   400 Capitol Mall, Suite 1610
     Telephone: (916) 447-4900
10   brad@benbrooklawgroup.com
11   steve@benbrooklawgroup.com
     Attorneys for Plaintiffs
12

13
                                    UNITED STATES DISTRICT COURT
14
                                  EASTERN DISTRICT OF CALIFORNIA
15

16

17       PACIFIC COAST HORSESHOEING                          No. 2:17–CV–02217–JAM–GGH
         SCHOOL, INC., et al.,
18
                           Plaintiffs,                       STIPULATION AND ORDER TO EXTEND
19                                                           SCHEDULING ORDER DEADLINES
              v.
20                                                           Judge: Hon. John A. Mendez
         KIMBERLY KIRCHMEYER, et al.,                        Action Remanded: July 2, 2020
21
                           Defendants.
22

23           Plaintiffs Pacific Coast Horseshoeing School, Inc., Bob Smith, and Esteban Narez
24   (“Plaintiffs”), and Defendants Kimberly Kirchmeyer, in her official capacity as Director of
25   Consumer Affairs; and Deborah Cochrane,1 in her official capacity as Chief of the Bureau for
26   Private Postsecondary Education (“Defendants,” and collectively with Plaintiffs, the “Parties”),
27
     1
      Deborah Cochrane succeeds former Chief of the Bureau for Private Postsecondary Education Michael Marion. Fed.
28   R. Civ. P. 25(d) (an “officer’s successor is automatically substituted as a party”).


                                                            1                      2:17-cv-02217-JAM-GGH
                   STIPULATION AND ORDER TO EXTEND SCHEDULING ORDER DEADLINES
 1   by and through their respective counsel, hereby stipulate and agree as follows:
 2          WHEREAS, on August 27, 2020, the Court entered a Pre-trial Scheduling Order in this
 3   matter (ECF No. 33, “Scheduling Order”);
 4          WHEREAS, on March 3, 2021, the Court entered an order amending that Pre-trial
 5   Scheduling Order (ECF No. 35, “Amended Scheduling Order”);
 6          WHEREAS, under the Amended Scheduling Order, the Parties are to disclose expert
 7   witnesses by June 18, 2021; disclose rebuttal expert witnesses by July 20, 2021; conclude all
 8   discovery by August 20, 2021; and file dispositive motions by October 5, 2021;
 9          WHEREAS, on April 28, 2021, Plaintiffs filed a Motion to Drop Plaintiff Esteban Narez
10   under Federal Rule of Civil Procedure 21 (“Rule 21 Motion”), which is noticed for a hearing on
11   June 8, 2021, and Defendants intend to oppose the Rule 21 Motion;
12          WHEREAS, Defendants seek to take the deposition of plaintiff Esteban Narez and on
13   April 28, 2021, Plaintiffs filed a Motion for Protective Order Against Party Discovery to
14   Withdrawing Plaintiff Esteban Narez, which is noticed for a hearing on June 9, 2021;
15          WHEREAS, the Parties agree that resolution of Plaintiffs’ Rule 21 Motion and Motion for
16   Protective Order could impact discovery, including the nature and timing of written discovery,
17   depositions, third-party discovery, and expert disclosures;
18          WHEREAS, the Parties agree that an extension to the discovery schedule in this matter is
19   warranted, and that an extension of all deadlines by 8 weeks would not prejudice any of the
20   Parties;
21          THEREFORE, in consideration of the foregoing, it is hereby stipulated that:
22         1.    With the Court’s approval, the Amended Scheduling Order (ECF No. 35) shall be
23   further amended as set forth below.
24         2.    MOTION HEARINGS SCHEDULES: All dispositive motions shall be filed by
25   November 30, 2021. Hearing on such motions shall be set by the Court.
26         3.    DISCOVERY: All discovery shall be completed by October 15, 2021.
27         4.    DISCLOSURE OF EXPERT WITNESSES: The parties shall make expert witness
28   disclosures under Fed. R. Civ. P. 26(a)(2) by August 13, 2021. Supplemental disclosure and


                                                       2                   2:17-cv-02217-JAM-GGH
                              STIPULATION AND ORDER TO EXTEND SCHEDULING ORDER DEADLINES
 1   disclosure of any rebuttal experts under Fed. R. Civ. P. 26(a)(2)(c) shall be made by September
 2   14, 2021.
 3         5.    FINAL PRE-TRIAL CONFERENCE and TRIAL SETTING: New dates for the final
 4   pre-trial conference and jury trial in this matter shall be set by the Court.
 5
                                                             Respectfully submitted,
 6
     Dated: April 30, 2021                                   INSTITUTE FOR JUSTICE
 7

 8
                                                             /s/ Keith Diggs
 9
                                                             KEITH DIGGS
10                                                           Attorney for Plaintiffs

11
     Dated: April 30, 2021                                   ROB BONTA
12                                                           Attorney General of California
                                                             HEATHER B. HOESTEREY
13                                                           Supervising Deputy Attorney General
                                                             CHAD A. STEGEMAN
14                                                           Deputy Attorney General

15

16                                                           /s/ P. Patty Li
                                                             P. PATTY LI
17                                                           Deputy Attorney General
                                                             Attorneys for Defendants
18

19

20

21

22

23

24

25

26

27

28


                                                         3                     2:17-cv-02217-JAM-GGH
                               STIPULATION AND ORDER TO EXTEND SCHEDULING ORDER DEADLINES
 1                                               ORDER
 2         HAVING CONSIDERED THE STIPULATION OF THE PARTIES, AND GOOD
 3   CAUSE APPEARING, IT IS ORDERED THAT THE AMENDED SCHEDULING ORDER
 4   (ECF NO. 35) IS FURTHER AMENDED AS FOLLOWS:
 5         1.    MOTION HEARINGS SCHEDULES: All dispositive motions shall be filed by
 6   November 30, 2021. Hearing on such motions shall be on January 11, 2022 at 1:30 PM.
 7         2.    DISCOVERY: All discovery shall be completed by October 15, 2021.
 8         3.    DISCLOSURE OF EXPERT WITNESSES: The parties shall make expert witness
 9   disclosures under Fed. R. Civ. P. 26(a)(2) by August 13, 2021. Supplemental disclosure and
10   disclosure of any rebuttal experts under Fed. R. Civ. P. 26(a)(2)(c) shall be made by September
11   14, 2021.
12         4.    FINAL PRE-TRIAL CONFERENCE: The final pre-trial conference is set for March
13   4, 2022 at 10:00 AM.
14         5.    TRIAL SETTING: Jury trial in this matter is set for April 25, 2022 at 9:00 AM.
15

16         IT IS SO ORDERED.
17

18
     DATED: May 3, 2021                            /s/ John A. Mendez
19
                                                   THE HONORABLE JOHN A. MENDEZ
20                                                 UNITED STATES DISTRICT COURT JUDGE
21

22

23

24

25

26

27

28


                                                     4                   2:17-cv-02217-JAM-GGH
                              STIPULATION AND ORDER TO EXTEND SCHEDULING ORDER DEADLINES
